COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00449-CV


Phillip Young                             §    From the 211th District Court

v.                                        §    of Denton County (2012-30224-211)

                                          §    June 6, 2013
Robert J. Rogers and Daisy P.
Rogers                                    §    Per Curiam


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellant, Phillip Young, shall pay all costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM